PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/443,608
Filing Date: 18 May 2015
Appellant(s): Barnes et al.



__________________
Colin Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12-16, 18, 19 and 24-27 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Adams et al, US 2005/0118468 [Adams], or in the alternative under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Vestrini et al, US 2010/0036583 [Vestrini]. 
Regarding claim 1
a reservoir (12) for holding fluid;
a fluid coupling (22) adapted to provide fluidic communication between the reservoir and a fluid circulation system (fuel system with fuel return) of an engine (paragraph 44); and
a data provider (23) positioned within the replaceable fluid container (paragraph 95) such that positioning the container to permit fluidic communication between the reservoir and the fluid circulation system of the engine arranges the data provider for data communication with an engine control device of the engine and wherein the data provider comprises a memory for storing data, including an identifier of the fluid based on at least one property of the fluid, wherein the engine control device enables operation of the engine in a first mode (normal operation) if the data provider determines that the fluid has a first identity, and wherein the engine control device enables operation of the engine in a second mode (shutdown) if the data provider determines that the fluid has a second identity (paragraph 138).
See at least paragraphs 43-99 and 138.
Please note that the instant specification, as filed, discloses that “According to at least some embodiments, the data module is configured to provide 20 data based on at least one sensed property of the fluid in the reservoir of the container, to the engine control device in the event that a sensor senses that a property of the fluid in the reservoir of the container has one of a selected number of values, e.g. if a sensed property exceeds a selected range. This may enable the control device to adjust or stop operation of the engine in response to changes in the sensed property of the 
In the event that Appellant disagrees with this interpretation, Vestrini discloses a method and apparatus for controlling an engine capable of operating on more than one type of fuel and notes that engines can operate on multiple fuels or blends of multiple fuels (such as gasoline and ethanol).  Control of the engine is altered depending on the fuel blend and is based on the appropriate selection of an algorithm for the type or composition of the fuel.  See at least paragraph 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to operate an internal combustion engine taught by Adams with a first mode when a first fuel identity (e.g., gasoline) is determined and to operate the engine in a second mode when a second fuel identity (e.g., E85) is determined as taught by Vestrini because this approach is used to optimize the engine’s emissions performance which would improve the generic engine disclosed by Adams without unexpected results.

Regarding claim 2, Adams further discloses wherein the data communication comprises one of: providing data to the engine control device; and receiving data from the engine control device.   

Regarding claim 3, Adams further discloses wherein the data provider is arranged to inhibit communication with the engine control device unless the reservoir is in fluidic communication with the fluid circulation system of the engine (paragraph 97). 

Regarding claim 4, Adams further discloses wherein the data provider is configured such that communication of data with the engine control device is dependent upon the presence of fluidic communication between the fluid container and a fluid circulation system of the engine (since the data and fluid connections are not made until the cartridge is inserted).  

Regarding claim 5, Adams further discloses wherein the fluid coupling comprises a self-sealing coupling (24) and wherein the coupling is arranged such that connecting the self-sealing coupling to the fluid circulation system arranges the data provider for communicating data with the engine control device (since the data and fluid connections are not made until the cartridge is inserted).    

Regarding claim 6, Adams further discloses wherein the data provider is configured to communicate with the engine control device in response to the fluid coupling being coupled to the fluid circulation system of the engine (apparent from paragraph 44).    

Regarding claim 7, Adams further discloses a sensor adapted to sense at least one property of a fluid in the reservoir of the container, wherein the data communicated with the engine control device comprises data based on the sensed property of the fluid (paragraphs 74, 75, 79, 81 and 87).   

Regarding claim 8, Adams further discloses in which the sensed property of the fluid is at least one property selected from the group consisting of: the amount of lubricating fluid (paragraphs 65, 74, 79 and 81), the temperature of lubricating fluid, the pressure of lubricating fluid, the viscosity of lubricating fluid, the density of lubricating fluid, the electrical resistance of lubricating fluid, the dielectric constant of lubricating fluid, the opacity of lubricating fluid, the chemical composition of lubricating fluid and combinations of two or more thereof (see also paragraphs 62 and 75).

Regarding claim 9, Adams further discloses wherein the stored data comprises data based upon at least one sensed property of the fluid. 

Regarding claim 10, Adams further discloses wherein the stored data comprises at least one property of the lubricating fluid selected from the group consisting of: the amount of fluid (paragraphs 65), the temperature of the fluid (paragraphs 62, 75), the pressure of the fluid, the viscosity of the fluid, the viscosity index of the fluid, the density of the fluid, the electrical resistance of the fluid, the dielectric constant of the fluid, the opacity of the fluid, the chemical composition of the fluid, and the origin of the and combinations of two or more thereof.

Regarding claim 12, Adams further discloses wherein the data provider (memory) is adapted to receive data from the engine control device (controller) and to perform an action selected from the list consisting of: storing the received data in the 

Regarding claim 19, Adams further discloses wherein the engine control system is configured to perform an action selected from the list consisting of controlling operation of the engine based on data obtained from the container and sending data to the container for storage in the memory.

Regarding claim 23, Adams further discloses wherein the memory communicates with the engine control device.   

Regarding claim 26, Adams further discloses wherein the data provider determines an identity of the lubricating fluid based on at least one property of the fluid, wherein the engine control device enables operation of the engine if the data provider determines that the identity of the lubricating fluid is acceptable, and wherein the engine control device disables operation of the engine if the data provider determines that the identity of the lubricating fluid is not acceptable (paragraph 138).

Regarding claim 27, Adams further discloses a body containing the reservoir and shows an integral base with a fluid coupling but does not explicitly disclose a base coupled to the body and including a lip extending radially outward from the body, wherein the fluid coupling is positioned on the base and wherein the data provider is positioned in the lip of the base.  However, this shape has no particular criticality, and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04.  It is noted that this particular arrangement provides no advantage or difference in operation over the device of Adams which otherwise performs all of the same functions for the same purpose.

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams, or alternately Adams in view of Vestrini, as applied to claim 1 above, and further in view of Nishibu et al, US 2010/0043755 [Nishibu].

Regarding claims 28 and 29, Adams or Adams and Vestrini lacks wherein the fluid is a lubricating oil or a heat exchange fluid.
However, Nishibu discloses a fuel supply apparatus wherein a fuel pump (14) comprising a pump (25) and a motor (24) draw fuel from a fuel container (tank, 12).  The fuel from the pump is discharged to the motor wherein the fuel both cools and lubricates the motor before being sent to the engine as fuel.  Accordingly, the fuel is then both a lubricating oil and a heat exchange fluid.  See paragraph 35.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fuel of Adams or Adams as modified by Vestrini as both a lubricating oil and/or a heat exchange fluid as taught by Nishibu in order to provide 

Regarding claims 13-16, 18, 24 and 25, these claims are substantially addressed above with regards to claims 1-10, 12, 19 and 26-29 and rejected for substantially the same reasons, further discussion is omitted for the sake of brevity.



                                                                                                                                                       
 (2) Response to Argument
Appellant argues that Adams fails to teach enabling operating the engine in two modes because one of the modes is an engine control shutdown.  Appellant further reasons that the Examiner’s reliance on using the instant specification to understand the terms in the claim is a contention that has no logical basis.  Appellant further reasons that the proposed combination of Adams and Vestrini fail to render the claims obvious because Vestrini is does not overcome the alleged deficiencies of Adams.  
The Examiner respectfully disagrees. As an initial matter, Appellant never defines what his first and second modes are exactly, not in the claims and not in the specification.  In reviewing the instant specification in looking for support, Applicant points to paragraphs 44 and 65 of the Publication of the instant application (US 2015/0292372 for reference).  This corresponds to page 8 of the instant specification as filed, lines 14-30 (substitute sheet (rule 26)) and page 12, lines 17-27.  At best these two paragraphs state that the “control device operates the engine in two or more modes” depending on the communicated data.  They also state “This may enable the engine control device to adjust operation of the engine depending on the type of fluid.  the control device does not operate unless the provided data indicates that the fluid in the reservoir of the container comprises a selected type of fluid, for example suitable for the operation of the engine”.  This suggests that an enabled operation mode of the engine includes stopping or preventing the engine from operating.  Further, as noted above with respect to claim 1, page 9, lines 19-24 disclose “According to at least some embodiments, the data module is configured to provide 20 data based on at least one sensed property of the fluid in the reservoir of the container, to the engine control device in the event that a sensor senses that a property of the fluid in the reservoir of the container has one of a selected number of values, e.g. if a sensed property exceeds a selected range. This may enable the control device to adjust or stop operation of the engine in response to changes in the sensed property of the fluid”.  Further still, page 23, line 28 to page 24, line 5 discloses “In operation, the processor of the data provider of the container provides an identifier of the fluid to the processor of the engine control device. The processor 30 determines whether the correct fluid is in use based on the fluid identifier from the data provider, and the identifiers stored in the memory. In the event that the processor determines that the container does not comprise an acceptable fluid, the processor is SUBSTITUTE SHEET (RULE 26)WO 2014/076319 PCT/EP2013/07420924configured to alert the user of the vehicle and/or to prevent operation of the engine. In the event that the processor determines that the container does comprise an acceptable fluid, the engine control device enables operation of the engine.  This provides an electronic lock to inhibit unsafe or sub-optimal operation of the engine, and may detect and inhibit 5 the use of counterfeit fluid products, or unauthorized refilling of the container.”  Again, these portions of the specification suggest that a mode of operating the engine includes 
These issues aside, the Examiner attempted to alternately interpret the claims favorably to Appellant in the manner which Appellant desired (namely that shutting down the engine is not enabling its operation) and therefore introduced the Vestrini reference (See response to arguments, Final Rejection dated 07 July 2020).  Appellant, however, argues that Vestrini cannot overcome the alleged deficiencies of Adams.  

Appellant next focuses on claim 7, arguing that Adams fails to disclose a sensor adapted to sense a property of a fluid in a reservoir of the container.  
The Examiner respectfully disagrees.  For instance, not only does Adams contain information about the sensors, but Adams also writes information such as fuel level, which would be determined from a fuel gage, to the memory.  Accordingly, Adams discloses the claimed subject matter and the rejection is maintained.  To expand on this point, the Examiner has initially pointed Appellant to many relevant paragraphs of the Adams reference, including paragraphs 51-88.  These short paragraphs identify numerous parameters of both the container and its contents.  For example, paragraph 75 discloses “fluid sensor information”, meaning that Adams does in fact contain sensors that sense information about the fluid.  For this reason alone, Appellant’s contention that Adams fails to disclose this feature is wrong and the rejection of claim 7 should be affirmed.  Further, however, Adams discloses that the information storage device can store rewritable information (paragraph 76) including fuel level (paragraphs 

Appellant argues that with respect to claims 28 and 29, Nishibu fails to cure the alleged deficiencies of Adams and/or Vestrini.  
The Examiner notes that Nishibu was not relied upon for this purpose but addresses a wholly different issue.  Specifically, Nishibu was relied upon to demonstrate that fuel, such as the fuels relied upon in Adams and/or Vestrini, can have lubricating properties in internal combustion engine settings.  Appellant does not appear to dispute the teachings of Nishibu in any way, and instead relies on alleged deficiencies of Adams and Vestrini to show why the combination is deficient.  The Examiner has already addressed these references and for the same reasons presented above insists that the rejections of these claims should also be maintained and affirmed.

According to this response, the Examiner believes that at least the thrust of all arguments for patentability raised by Appellant have been adequately addressed.  If, however, the Board feels that clarification on any issue would be helpful, the Examiner is available to assist in any way possible.


Respectfully submitted,
/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
Conferees:
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.